DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Fish (US Pub. No. 20070088723).
In respect to Claim 1, Fish teaches:
a computer-implemented method comprising: causing display in a table of a set of events, wherein each event of the set of events includes a portion of the machine data and the table includes: a plurality of cells comprising data items of the set of events; (Fish illustrates [FIG. 1A] a plurality of cells with data items.)
and a textual representation of one or more of the data items displayed in one or more cells of the plurality of cells, wherein the textual representation is of at least some of the portion of the machine data of one or more events of the set of events; (Fish illustrates [FIG. 1B] text of data displayed in a plurality of cells.)
and based on a selection of a subset of the textual representation and the subset of the textual representation, causing one or more commands to be included in a query (Fish teaches [0010, 0024, 0033] adding to a search query by selection in a cell.)
As per Claim 2, Fish teaches:
wherein the one or more cells includes at least one cell in a row of the table and the row corresponds to an event of the set of events (Fish [FIG. 4A] teaches cells in a table corresponding to a set of data.)
As per Claim 3, Fish teaches:
wherein the textual representation is of the portion of the machine data of an event of the set of events (Fish [FIG. 4A] teaches text data in each of the sets of categorical information.)
As per Claim 4, Fish teaches:
wherein the set of events are included in search results associated with an initial search query that includes one or more initial commands, and the one or more commands are combined with the one or more initial commands to form the query (Fish [FIG. 4B] teaches search results corresponding to search query commands.)
As per Claim 5, Fish teaches:
comprising in response to receiving the selection of the subset of the textual representation, causing display of an option that is based on the subset of the textual representation, and the causing the one or more commands to be included in the query is based on user interaction with the option (Fish [FIG. 4B] teaches search results corresponding to search query commands.)
As per Claim 6, Fish teaches:
comprising wherein the one or more commands are based on a determination that the subset of the textual representation represents a data item having multiple values (Fish [FIG. 4B] teaches multiple values representing text data.)
As per Claim 7, Fish teaches:
wherein a set of the data items included in a column of the table comprise values extracted from the set of events using a common extraction rule (Fish [FIG. 4B])
As per Claim 8, Fish teaches:
further comprising in response to receiving the selection of the subset of the textual representation, identifying a field label-value pair in the subset of the textual representation, wherein the one or more commands are based on the identified field label-value pair (Fish [FIG. 4B])
As per Claim 9, Fish teaches:
comprising further based on the selection of the subset of the textual representation, causing a displayed representation of the query in a user interface to be updated to include a representation of the one or more commands (Fish [FIG. 4B])
As per Claim 10, Fish teaches:
wherein one or more command elements of the one or more commands include at least a portion of the subset of the textual representation based on the selection (Fish [FIG. 4B])

Claims 11-15 are the media claims corresponding to method claims 1-5 respectively, therefore are rejected for the same reasons noted previously.

Claims 16-20 are the system claims corresponding to method claims 1-5 respectively, therefore are rejected for the same reasons noted previously.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395. The examiner can normally be reached 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                                        July 29, 2022